UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1262



CLARA SUE HUGHES, Widow of James Hughes,

                                                          Petitioner,

          versus


CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-413-BLA)


Submitted:   September 28, 2001           Decided:   October 15, 2001


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clara Sue Hughes, Petitioner Pro Se. Timothy Ward Gresham, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, Jeffrey
Steven Goldberg, Christian P. Barber, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clara Sue Hughes seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2001).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.*   See Hughes v. Clinchfield Coal Co., No. 00-413-BLA (BRB

Feb. 8, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
        We have considered the revisions to the regulations
implementing the Black Lung Benefits Act, see Regulations
Implementing the Federal Coal Mine Health and Safety Act of 1969,
as amended; 65 Fed. Reg. 79,919 (Dec. 20, 2000), and have
determined that the revisions do not affect the outcome of this
case.


                                 2